8am – 5m Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1-10 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 1, An antireflective structure comprising: a plurality of light absorbing units each of which has a bottomed cylindrical shape, wherein the light absorbing unit includes a bottom portion including an outer edge portion having a substantially circular shape, and a wall portion rising along the outer edge portion, wherein an upper side of the bottom portion is an opening portion, wherein an average height of the wall portions is greater than or equal to 5 μm and less than or equal to 100 μm, an average opening diameter of the opening portions is greater than or equal to 1 μm and less than or equal to 10 μm, and a pinching structure configured with minute projections that stand in a group with an average pitch being greater than or equal to 10 nm and less than or equal to 500 nm formed on the bottom portion, wherein the plurality of light absorbing units are configured such that a light ray incident on the wall portion is reflected onto the pinching structure on the opening portion, such that the light is captured and absorbed by the pinching structure.  



As per claim 9, An antireflective structure comprising: a plurality of light absorbing units each of which has a bottomed cylindrical shape, wherein the light absorbing unit includes a bottom portion including an outer edge portion having a substantially circular shape, and a wall portion rising along the outer edge portion, wherein an upper side of the bottom portion is an opening portion, wherein an average height of the wall portions is greater than or equal to 5 μm and less than or equal to 100 μm, an average opening diameter of the opening portions is greater than or equal to 1 μm and less than or equal to 10 μm, and a pinching structure configured with minute projections that stand in a group with an average pitch being greater than or equal to 10 nm and less than or equal to 500 nm formed on the bottom portion, wherein when the antireflective structure is viewed along a height direction of the light absorbing unit, a square region including the 100 to 200 light absorbing units is arbitrarily set, and a diameter of a minimum circle including the opening portion for each light absorbing unit included in the region is individually measured at an interval of 0.1 μm, and two or more peaks are observed in a diagram with the diameter taken as a horizontal axis, and with the number of light absorbing units having the diameter taken as a vertical axis.  

As per claim 10,  An antireflective structure comprising: a plurality of light absorbing units each of which has a bottomed cylindrical shape, wherein the light absorbing unit includes a bottom portion including an outer edge portion having a substantially circular shape, and a wall portion rising along the outer edge portion, wherein an upper side of the bottom portion is an opening portion, wherein an average height of the wall portions is greater than or equal to 5 μm and less than or equal to 100 μm, an average opening diameter of the opening portions is greater than or equal to 1 μm and less than or equal to 10 μm, and a pinching structure configured with minute projections that stand in a group with an average pitch being greater than or equal to 10 nm and less than or equal to 500 nm formed on the bottom portion, wherein when the antireflective structure is viewed along a height direction of the light absorbing unit, a square region including the 100 to 200 light absorbing units is arbitrarily set, and a diameter of a minimum circle including the opening portion for each light absorbing unit included in the region is individually measured at an interval of 0.1 μm, and two or more peaks are observed in a diagram with the diameter taken as a horizontal axis, and with the number of light absorbing units having the diameter taken as a vertical axis, wherein an average height of the minute projections is greater than or equal to 0.1 μm and less than or equal to 4 μm.


Regarding Claim 1: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 03/25/2021 regarding Matteo Burresi ( NPL Doc. : “Complex Photonic Structures for Light Harvesting”, Advanced Optical Materials, 2015, Pages 722-739) in view of Ishitaka et al.  (USPUB 20040257484) not teaching the following limitations for claim 1 : “a pinching structure configured with minute projections that stand in a group with an average pitch being greater than or equal to 10 nm and less than or equal to 500 nm formed on the bottom portion, wherein the plurality of light absorbing units are configured such that a light ray incident on the wall portion is reflected onto the pinching structure on the opening portion, such that the light is captured and absorbed by the pinching structure.” Therefore Examiner withdraws the 35 USC 103 rejection for claim 1.

Regarding Claim 9: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 03/25/2021 regarding Matteo Burresi ( NPL Doc. : “Complex Photonic Structures for Light Harvesting”, Advanced Optical Materials, 2015, Pages 722-739) in view of Ishitaka et al.  (USPUB 20040257484) not teaching the following limitations for claim 9 ( Claim 9  is a new claim that includes limitations from objected allowable claim 6 (mentioned within office action 12/07/2020) ) ) , the  prior art on record does not teach the limitation within claim 9  : “a pinching structure configured with minute projections that stand in a group with an average pitch being greater than or equal to 10 nm and less than or equal to 500 nm formed on the bottom portion, wherein when the antireflective structure is viewed along a height direction of the light absorbing unit, a square region including the 100 to 200 light absorbing units is arbitrarily set, and a diameter of a minimum circle including the opening portion for each light absorbing unit included in the region is individually measured at an interval of 0.1 μm, and two or more peaks are observed in a diagram with the diameter taken as a horizontal axis, and with the number of light absorbing units having the diameter taken as a vertical axis.”  

Regarding Claim 10: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 03/25/2021 regarding Matteo Burresi ( NPL Doc. : “Complex Photonic Structures for Light Harvesting”, Advanced Optical Materials, 2015, Pages 722-739) in view of Ishitaka et al.  (USPUB 20040257484) not teaching the following limitations for claim 10 ( Claim 10  is a new claim that includes limitations from objected allowable claim 6 (mentioned within office action 12/07/2020) ) ) , the  prior art on record does not teach the limitation within claim 10  : “a pinching structure configured with minute projections that stand in a group with an average pitch being greater than or equal to 10 nm and less than or equal to 500 nm formed on the bottom portion, wherein when the antireflective structure is viewed along a height direction of the light absorbing unit, a square region including the 100 to 200 light absorbing units is arbitrarily set, and a diameter of a minimum circle including the opening portion for each light absorbing unit included in the region is individually measured at an interval of 0.1 μm, and two or more peaks are observed in a diagram with the diameter taken as a horizontal axis, and with the number of light absorbing units having the diameter taken as a vertical axis, wherein an average height of the minute projections is greater than or equal to 0.1 μm and less than or equal to 4 μm.”





3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637